Title: To James Madison from John Gavino, 17 October 1802 (Abstract)
From: Gavino, John
To: Madison, James


17 October 1802, Gibraltar. No. 100. Refers to his last dispatch, no. 99 of 3 Oct. “I now agreeable to Consul OBrien of Algiers desire anex you Copy of his Letter to me 2d. Ulto: received this day.” A pass and consular certificates have arrived from the emperor of Morocco for the ship he claims, but the vessel cannot sail as sixteen crew members deserted a few days ago and went to Tangier. The Adams still cruises at the entrance of the bay. Has heard nothing of Commodore Morris since he left Málaga with the convoy. Simpson writes that all is well. The British squadron that left Gibraltar was sighted off Cape Palos heading east.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 1 p. Docketed by Wagner as received 18 Dec.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:608.



   
   Gavino apparently enclosed a copy of a letter to him from O’Brien dated 25 Sept. 1802 (DNA: RG 59, CD, Gibraltar, vol. 2; 1 p.), acknowledging receipt on 10 Sept. of Gavino’s 30 July note forwarding JM’s 20 [10] May letter to O’Brien (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:208). O’Brien asked who had given it to Gavino and noted that he had answered JM’s letter “very fully by two different Conveyances.” He also noted that a vessel had arrived from Leghorn on 25 Sept. with news of Cathcart’s appointment to Algiers, occasioning “sort of a Grumbling from the Dey and Ministry,” but promised to do everything in his power to have Cathcart received. O’Brien reported that since 10 Sept. two Tripolitan corsairs had sent three Swedish brigs and twenty-nine seamen into Algiers and that four Portuguese warships had been off Algiers for “these 12 days” but the Algerine corsairs were all in port.



   
   For the history of the Meshouda, see James Simpson to JM, 19 Mar. and 28 Sept. 1802, and Gavino to JM, 3 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:51 n. 3, 603 and n., 608).



   
   A full transcription of this document has been added to the digital edition.

